Ex. 10.1


TERMINATION AGREEMENT
 
This Termination Agreement (the “Agreement”) is made this 3rd day of October,
2011 (the “Effective Date”), by and between BioLargo, Inc., a Delaware
corporation (“BioLargo”), and Ioteq Inc., a Delaware corporation (“Ioteq-US”).
Each of BioLargo and Ioteq-US is a “Party”, and the both are collectively
referred to herein as the “Parties”.
 
RECITALS
 
WHEREAS, Ioteq-US licensed certain patents and intellectual property from Ioteq
IP Pty Ltd, Australia (“Ioteq-AUS”), as reflected in a written agreement dated
March 26, 2010 (the “Master License Agreement”);
 
WHEREAS, Ioteq-US sublicensed the patents and intellectual property to BioLargo
pursuant to an agreement dated March 26, 2010 (the “Ioteq to BioLargo Sublicense
Agreement”);
 
WHEREAS, Ioteq-AUS has submitted to bankruptcy liquidation in Australia, and is
thus in legal default of the Master License Agreement, consequently causing a
default in the Ioteq to BioLargo Sublicense Agreement;
 
WHEREAS, given these circumstances, the Parties desire to mutually terminate the
Ioteq to BioLargo Sublicense Agreement.
 
NOW, THEREFORE, incorporating the foregoing recitals, for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and for the mutual covenants contained in this Agreement, the
Parties hereby agree as follows:
 
 
1.
Termination.  Effective October 3, 2011, the Parties hereby terminate the Ioteq
to BioLargo Sublicense Agreement. BioLargo shall have no further rights to use,
exploit, develop and commercialize the Intellectual Property, as that term is
defined in the Ioteq to BioLargo Sublicense Agreement, and shall have no further
obligation to make payments to Ioteq-US. Ioteq-US acknowledges and agrees that
all monies owed to Ioteq-US or its affiliated Australian entity, Ioteq IP Pty
Ltd, by BioLargo pursuant to the Ioteq to BioLargo Sublicense Agreement have
been satisfied in full, and if not satisfied in full, are hereby waived by
Ioteq-US, and that no further monies are due or payable.

 
 
2.
Obligations and Rights Upon Termination.  The Parties to abide by the terms of
the Ioteq to BioLargo Sublicense Agreement relating to rights and obligations
upon termination.

 

 
3. 
General Provisions.

 
 
 

--------------------------------------------------------------------------------

 
 
a.      Entire Agreement. This Agreement contains the sole and entire agreement
and understanding of the Parties with respect to the entire subject matter of
this Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein and shall be of no further force or effect.
 
b.      Costs and Attorneys Fees. If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any Party to this Agreement of its obligations under this
Agreement, the prevailing Party shall recover all of such Party’s reasonable
attorneys’ fees incurred in each and every such action, suit, arbitration or
other proceeding, including any and all appeals or petitions therefrom. 
 
IN WITNESS WHEREOF, the Parties have executed this Termination Agreement as of
the date set forth above.
 

     
BIOLARGO, INC.
 
/S/DENNIS P. CALVERT
 
IOTEQ INC.
 
/S/JARED FRANKS
By: Dennis P. Calvert
Title: President
 
By:  Jared Franks
Title: President
     





 